DETAILED ACTION
Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:
Claim 1 recites “determining, based metadata,” claims 8 and 15 recite “determine, based metadata.” This limitation appear to contain a typographical error of “based on metadata.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recite “receiving, through an experimental interface, experimental modeling data reflecting at least one modification to the experimental machine learning algorithm.”  Claims 8 and 15 recite similar limitations. Applicant stated support is found in paragraphs [0031] and [0034]. 
Paragraph [0031] discloses “At experimental interface 255, the experimentation framework 200 may receive experimental modeling data from a user. The experimental modeling data may reflect modifications to machine learning algorithms.”  Paragraph [0031] disclose an experimental interface that receives modeling data that reflect modifications to machine learning algorithms.  Disclosing modeling data that reflect modification to machine learning algorithms is not sufficient to support modeling data reflecting at least one modification to the experimental machine learning algorithm. Claims 1, 8, and 15 recite receiving a modification, modifying the initial machine learning algorithm using the modification to generate an experimental machine learning algorithm.  Experimental machine learning algorithm is different from machine learning algorithm, as experimental machine learning algorithm is generated by modifying initial machine learning algorithm using received modification. Thus, paragraph [0031] does not support the experimental modeling data reflecting at least one modification to the experimental machine learning algorithm. 
 
 Claim 1 recite “determining, based metadata associated with model data used in the initial machine learning model.”  Claims 8 and 15 recite similar limitations. Applicant stated support is found in paragraphs [0031] and [0034]. 
Paragraph [0034] discloses “The experimental modeling job 280 may also receive and utilize metadata associated with the model data 275 to determine which and/or what portions of the tenant data 260 is being used with the current production modeling code 240 and from which generation of the model using the standard modeling job 265 is based.”  While paragraph [0034] discloses a portion of tenant data is determined based on metadata associated with model data, paragraph [0034] does not disclose that the model data is used in the initial machine learning model. Paragraph [0026] further disclose details of model data. 
[0026] Model data 275 may include serialized versions of the best model determined, according to one or more of the example metrics discussed previously and may be provided to the user in reported model 230. Model data 275 may include a tag associated with the best model determined that may indicate whether the model is a current production model generated based on current production modeling code 240 or an experimental model generated based on experimental modeling data. Model data 275 may also include the parameters of the associated models needed to generate the score. For example, a regression model stored in model data 275 may also include the terms and coefficients of the regression, and a random forest model may also include the tree structures and the decision criteria at each node in the trees.

Paragraph [0026] does not disclose the model data is used in the initial machine learning model. 
Any claim not specifically addressed, above, is being rejected as incorporating the deficiencies of a claim upon which it depends.

Response to Arguments
Rejection of claims under §103:
As per claims 1, 8, and 15, Applicant’s arguments are moot as the 103 rejections of claims 1, 8, and 15 are withdrawn. However, claims 1, 8, and 15 are currently rejected under 35 U.S.C. 112(a).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schneider et al. (US 10,956,132) is cited to teach a modified model performs training, testing, and inference using the same raw data as an earlier model.
Gray et al. (U S2016/0232457) is cited to teach a user interface to allow a user to input parameters of a model. 
Nie et al. (US 2020/0005193) is cited to teach when training a new model, the same training data that was used to train the current model may be used.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jue Louie/
Primary Examiner
Art Unit 2121